DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 April 2020 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 23-25 and 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 31 recite that RN is CH(CH3)CH(CH3).  This functional group is unclear because it is missing a group off of the third carbon:

    PNG
    media_image1.png
    104
    133
    media_image1.png
    Greyscale
.
Claim 23 recites the limitation "the concentration of cyclohexanone" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 does not recite the presence of cyclohexanone.  It is possible that Applicant intended to have claim 23 depend from claim 22.
Claim 24 recites the limitation "0.1 to 30 wt% cyclohexanone, and an acid" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 does not recite the presence of cyclohexanone or an acid.  It is unclear if Applicant intended to have claim 24 depend from claim 21 or 22, but neither of those claims recite both cyclohexanone and an acid.  It is recommended that the claim recite “1 to 50 wt% of propylene carbonate, and further comprising 0.1 to 30 wt% cyclohexanone, and an acid.”
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  addition of the other components from instant claim 15, such as the water and compound (I).
Claims 28-35 depend from rejected base claim 25 and are rejected for the same reason.
Claim 35 recites the limitation "the concentration of cyclohexanone" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 does not recite the presence of cyclohexanone.  It is possible that Applicant intended to have claim 35 depend from claim 34.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 15-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2014/0142111 A1).
Instant claim 15 is drawn to an agrochemical composition comprising propylene carbonate, up to 10 wt% of water, and a compound (I).  Instant claims 16-19 further limit the concentrations of propylene carbonate, water and compounds I, as well as the functional groups on compounds I.
Gross et al. teach agrochemical compositions comprising a compound of formula I’.A1 ([0199]):

    PNG
    media_image2.png
    164
    352
    media_image2.png
    Greyscale
.
Gross et al. further teach that the compositions may comprise solvents and/or carriers, wherein the solvents include water, propylene carbonate, and cyclohexanone ([0836], [0840], [0859], [0931]).  The functional groups of (I’.A1) overlap with the functional groups of the instant claims ([0013]-[0014], [0017]-[0018], [0025], [0033], [0102], [0110], [0118]-[0132], [0146]-[0158], [0200]-[0218]).
A person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of water and additional solvent, such as propylene carbonate, to prepare effective agrochemical compositions.
Instant claim 20 states that the pH of a 1% dilution of the composition in DI water is in a range from 2 to 6.
Gross et al. do not explicitly disclose the pH of their compositions.  However, a person having ordinary skill in the art would have been motivated to determine through routine experimentation the optimal pH range for the compositions according to Gross et al.
Instant claim 21 states that the composition comprises an acid.
Gross et al. teach that their compositions may comprise acid addition salts ([0053]), as well as fatty acids ([0836]) and acids ([0918], [0934]).
Instant claim 22 states that the composition comprises cyclohexanone.
Gross et al. teach that their compositions may comprise cyclohexanone as a suitable solvent ([0836], [0840], [0859]).
Instant claims 23-24 further limit the concentrations of propylene carbonate and cyclohexanone.
It would have been prima facie obvious for a person having ordinary skill in the art to determine through routine experimentation the proper concentration of solvents, such as propylene carbonate and cyclohexanone, to prepare effective agrochemical compositions.
Instant claim 25 is drawn to a method of preparing the agrochemical composition.
Gross et al. teach preparing an agrochemical composition comprising mixing the components ([0857]-[0872]).
Instant claim 26 is drawn to a method for controlling pests comprising application of the agrochemical composition to plants, plant propagation material, the locus of growth of the plants, the pests or their food supply, habitat or breeding grounds.
Gross et al. teach a method for controlling pests comprising applying their compositions to pests, plants, etc. (Abstract; [0044]-[0048]).
Instant claim 27 is drawn to an aqueous tank-mix comprising the agrochemical composition in a concentration of 0.01 to 10 wt%.
Gross et al. teach that the agrochemical compositions may be used in an aqueous tank mix ([0872], [0963]).  Gross et al. further teach effective concentrations of the active compounds, including 0.0001 to 10 wt%, preferably 0.01 to 1 wt% ([0855]).
Instant claims 28-35 are dependent from claim 25 and further limit the concentrations of propylene carbonate, water, compound I, and cyclohexanone, as well as limiting the functional groups and the pH of the compositions.
The rejections are rejected for the same reasons as stated above for claims 16-24.

Claims 15-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gunjima et al. (WO 2014/063929 A1).
Instant claim 15 is drawn to an agrochemical composition comprising propylene carbonate, up to 10 wt% of water, and a compound (I).  Instant claims 16-19 further limit 
Gunjima et al. teach agrochemical compositions comprising a compound of formula (I) (pg. 1, ln. 5; Claim 11):

    PNG
    media_image3.png
    130
    375
    media_image3.png
    Greyscale
.
Gunjima et al. further teach that the compositions may comprise solvents and liquid carriers, including water, carbonates, and cyclohexanone (pg. 25, ln. 9 and 13; pg. 26, ln. 38; pg. 27, ln. 33; pg. 45, ln. 23; pg. 46, ln. 2).  The functional groups of compound (I) overlap with the functional groups of the instant claims when RN is C(Y)Rb or C1-C5-alkylen-C(Y)Rb (pg. 1, ln. 10-35; Claim 1).
Gunjima et al. teach that suitable solvents include carbonates, but do not explicitly disclose a composition comprising propylene carbonate.  Gross et al. teach agrochemical compositions comprising structurally similar active compounds, formula (I’.A1), wherein suitable solvents include propylene carbonate ([0931]).
It would have been prima facie 
Instant claim 20 states that the pH of a 1% dilution of the composition in DI water is in a range from 2 to 6.
Gunjima et al. do not explicitly disclose the pH of their compositions.  However, a person having ordinary skill in the art would have been motivated to determine through routine experimentation the optimal pH range for the compositions according to Gunjima et al.
Instant claim 21 states that the composition comprises an acid.
Gunjima et al. teach that their compositions may comprise acid addition salts (pg. 4, ln. 7-18) and fatty acids (pg. 25, ln. 14).
Instant claim 22 states that the composition comprises cyclohexanone.
Gunjima et al. teach that their compositions may comprise cyclohexanone as a suitable solvent (pg. 25, ln. 13; pg. 26, ln. 38; pg. 27, ln. 33; pg. 45, ln. 23; pg. 46, ln. 2).
Instant claims 23-24 further limit the concentrations of propylene carbonate and cyclohexanone.
It would have been prima facie obvious for a person having ordinary skill in the art to determine through routine experimentation the proper concentration of solvents, such as propylene carbonate and cyclohexanone, to prepare effective agrochemical compositions.
Instant claim 25 is drawn to a method of preparing the agrochemical composition.
Gunjima et al. teach that the compositions are prepared in a known manner (pg. 24, ln. 42).  Gunjima et al. teach compositions comprising multiple components, which are necessarily mixed (pg. 26, ln. 31 to pg. 28, ln. 18).
Instant claim 26 is drawn to a method for controlling pests comprising application of the agrochemical composition to plants, plant propagation material, the locus of growth of the plants, the pests or their food supply, habitat or breeding grounds.
Gunjima et al. teach a method for controlling pests comprising applying their compositions to plants, plant propagation material, pests, etc. (pg. 20, ln. 3-27).
Instant claim 27 is drawn to an aqueous tank-mix comprising the agrochemical composition in a concentration of 0.01 to 10 wt%.
Gunjima et al. teach that the agrochemical compositions may be used in an aqueous tank mix (pg. 28, ln. 25).  Gunjima et al. further teach effective concentrations of the active compounds, including 0.01 to 40 wt% (pg. 43, ln. 12).
Instant claims 28-35 are dependent from claim 25 and further limit the concentrations of propylene carbonate, water, compound I, and cyclohexanone, as well as limiting the functional groups and the pH of the compositions.
The rejections are rejected for the same reasons as stated above for claims 16-24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/Mina Haghighatian/Primary Examiner, Art Unit 1616